EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathan Weber on 3/17/21. Applicant agreed to correct the following claim clarity issue and to submit terminal disclaimers against the parent cases. It is noted that the following amendment is necessary as discussed, but was not included in the supplemental claim set of 3/24/21.

The application has been amended as follows: 
In claim 31, line 2, insert --sensing volume-- before ‘voxel’.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose registering the segmented sensing volume voxels to the fit portion of the segmented plurality of voxels of the three-dimensional model, wherein sensing volume voxels and voxels of the three-dimensional model are segmented and wherein the sensing volume voxels are acquired from a sensor inserted into a body lumen. The closest prior art is US Pub 20080118135 to Averbuch (reference is additionally disqualified due to the 1.132 declaration) and US Pub 20040249267 to Gilboa. Averbuch discloses a method of using a 3D model to determine a path through a lumen to a target wherein the 3D model is registered to a location of the probe by tracking its position. Gilboa discloses a method for navigating to a target in a branched structure and tracking a tip of a guide in a reference coordinate system. Therefore, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793